Citation Nr: 1710934	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  10-42 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease, lumbar spine, L5-S1 (low back disability).

2.  Entitlement to a rating in excess of 20 percent for psoriatic synovitis, right knee (right knee disability).

3.  Entitlement to a rating in excess of 10 percent for stress fracture, left second toe with Freiberg's disease (left second toe disability).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1977 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued previously assigned ratings for disabilities of the low back, right knee, and left second toe (as characterized above). Jurisdiction of this matter is with the RO in Indianapolis, Indiana.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

In January 2017 correspondence, the Veteran's attorney asked that the Board wait the full 90 days from the December 22, 2016 Board letter indicating receipt of the claim and its placement on the docket.  That time period has elapsed.  In March 2017 correspondence, the Veteran's attorney moved for a further extension of time, but agreed that should the Board find that remand for a new examination, the motion would be rendered moot.  As the Board is remanding the claims for a new examination, the motion is therefore moot.  Given the length of time the claims have been pending, the Veteran's attorney asked that the Board remind the agency of original jurisdiction (AOJ) of its obligation to expeditiously implement the remand directives of the Board.  Such language is included below.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Regarding the claims of entitlement to increased ratings for disabilities of the low back, right knee, and left second toe, the Board must reconsider these issues in light of Correia v. McDonald, 28 Vet. App. 158 (2016). Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.

In this case, the findings documented in the most recent VA examination dated in December 2014 do not meet the specifications of Correia.  With regard to the low back disability, the examiner did not address whether joint testing for pain was conducted on both active and passive motion, or in weight-bearing and non-weight bearing. Regarding the right knee disability, the examiner did not address range of motion testing of the left knee (the undamaged joint), nor did the examiner address whether joint testing for pain was conducted on both active and passive motion, or in weight-bearing and non-weight bearing. Finally, for the left toe disability, the examiner did not document any findings regarding range of motion testing. Rather, the examiner merely noted that there was less movement than normal and weakened movement in the bilateral feet.  In this regard, the Court has held that the plain language of § 4.59 indicates that it is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the DC under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald 28 Vet. App. 346 (2016).  Thus, although the Veteran's left toe disability is rated under DC 5284, range of motion testing should be conducted in accordance with Correia.

Given this, the examination findings are inadequate to rate the disabilities on appeal. Therefore, further examination is necessary prior to adjudicating the claims.

As these matters are being remanded, the AOJ should obtain all outstanding VA treatment records dated since January 2015.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records dated since January 2015 and associate them with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected disabilities of the low back, right knee, and left second toe, by an appropriate medical professional. All appropriate tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review.

The examination should be conducted in accordance with the current disability benefits questionnaire, to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.

The examiner should report the ranges of motion of the low back, bilateral knee, and bilateral toes (in degrees) on both active motion and passive motion and in both weight-bearing and non-weight bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also specifically answer the following question with respect to low back, right knee, and left second toe motion:

What is the extent of any additional limitation in motion (in degrees) of the: a) low back; b) right knee, and c) left second toe, due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?

The Board recognizes the difficulty in making such determinations but requests that the examiner provide his or her best estimate based on the examination findings and statements of the Veteran, as such is required by the law as interpreted by the Court.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disabilities.

3.  Thereafter, readjudicate the claims on appeal. If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond. The case should thereafter be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

